Citation Nr: 1614636	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an effective date earlier than January 20, 2010, for the grant of a 30 percent disability evaluation for posttraumatic stress disorder (PTSD).

Entitlement to a disability evaluation in excess of 30 percent for PTSD.

REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1967 to October 1970.  His awards and medals include the Purple Heart Medal, Bronze Star with Valor Device, and Combat Infantryman's Badge.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

When this case was before the Board in April 2015, the Board denied entitlement to an effective date prior to January 20, 2010, for the grant of a 30 percent disability evaluation for PTSD and remanded the issues of entitlement to service connection for Barrett's esophagus and obstructive sleep apnea, as well as increased ratings for PTSD and bilateral hearing loss for additional development.

The Veteran appealed the Board's denial of an earlier effective date for a 30 percent disability evaluation for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court set aside the Board's April 2015 decision.  

Since the Board's April 2015 remand, the originating agency initiated some of the development directed in the Board's remand instructions.  However, the issues of service connection for Barrett's esophagus and obstructive sleep apnea, as well as an increased rating for bilateral hearing loss have not been recertified to the Board and appear to still be under consideration by the originating agency.  Therefore, those issues will not be addressed by the Board at this time.  However, the RO is reminded to expedite its actions on those remanded issues.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In an October 2015 joint motion for remand, the parties agreed the Board failed to provide a sufficient statement of reasons and basis for its denial of an effective date prior to January 20, 2010, for the increased rating for the Veteran's PTSD.  In sum, the remand indicates the Board failed to adequately address lay statements from the Veteran, which he asserts demonstrate a worsening of his symptoms.  

Since the Court issued the October 2015 remand, the Veteran's representative provided additional statements from the Veteran's spouse, friend, and ex-spouse.  These statements chronicle the Veteran's psychiatric manifestations.  In addition, the Veteran also provided a statement, which contains an account of his symptoms.  The Veteran's representative has asserted these statements show the Veteran's PTSD symptoms had increased in the year prior to the filing of his increased rating claim, and as such, the Veteran is entitled to an earlier effective date.  

The Board does not dispute the Veteran's disability may have worsened in the year prior to his submission of his increased rating claim.  In fact, it seems unlikely that the Veteran filed his claim for increase on the date the disability increased in severity.  Never the less, it is not enough to say the disability worsened at some unspecified point in the year prior to the filing of the Veteran's claim, as the Board unfortunately lacks the power of telepathy.  Instead, there must be a reasonable basis for the Board to determine that the increase in disability occurred during the one year prior to the filing of the claim and for the Board to determine the date, during that period, it was factually ascertainable that the increase in disability had occurred.  In this case, neither the Veteran nor his representative has provided any evidence to establish the date upon which the Veteran's increased disability occurred.  On remand, the Veteran should be notified of the evidence necessary to establish an earlier effective date, and be provided the opportunity to present such evidence.   

The Board also notes the October 2015 joint motion specifically stated the issue of entitlement to an earlier effective date should be joined with the Veteran's claim for entitlement to an increased rating for PTSD, to avoid an issue involving Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a "freestanding" claim for an earlier effective date).  Therefore, that issue will be remanded with the effective date issue for the RO to complete the development and adjudicative action directed in the prior remand.

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should provide all required notice in response to the claim for entitlement to an effective date earlier than January 20, 2010, for the grant of a 30 percent disability evaluation for PTSD, and allow the Veteran sufficient opportunity to present evidence to establish entitlement to the benefit sought.  In this respect, the Board notes a specialized notification exists in Modern Award Processing - Development (MAP-D), to explain what the evidence must show for entitlement to an earlier effective date, which has not been provided to the Veteran.  

2.  The RO should undertake any other indicated development, to include completing development ordered in the prior remand of the issue of entitlement to a rating in excess of 30 percent for PTSD.  

3.  Finally, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




